UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D* Under the Securities Exchange Act of 1934 BERLINER COMMUNICATIONS INC. (Name of Issuer) Common Stock, par value $0.00002 per share (Title of Class of Securities) 08520T 10 0 (CUSIP Number) David W. Knickel c/o HM Capital Partners LLC 200 Crescent Court, Suite 1600 Dallas, TX 75201 (214) 746-7300 Copy to: S. Scott Parel, Esq. Weil, Gotshal & Manges LLP 767 Fifth Avenue New York, NY 10153 (212) 310-8000 (Name, Address and Telephone Number of Person Authorized to Receive Notices And Communications) January 27, 2010 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because §§ 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g) check the following box . * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 08520T 10 0 1 NAME OF REPORTING PERSONS:Sector Performance Fund, LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b)x 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEE INSTRUCTIONS) OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e): o 6 CITIZENSHIP OR PLACE OF ORGANIZATION: Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0* 8 SHARED VOTING POWER 97,695,786 shares of Common Stock* 9 SOLE DISPOSITIVE POWER 0* 10 SHARED DISPOSITIVE POWER 97,695,786 shares of Common Stock* 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY REPORTING PERSON 97,695,786 shares of Common Stock* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 65.65% of the Common Stock* 14 TYPE OF REPORTING PERSON: PN *See Item 5. CUSIP No. 08520T 10 0 1 NAME OF REPORTING PERSONS:HM Unitek Coinvest, LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b)x 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEE INSTRUCTIONS) OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e): o 6 CITIZENSHIP OR PLACE OF ORGANIZATION: Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0* 8 SHARED VOTING POWER 13,319,640 shares of Common Stock* 9 SOLE DISPOSITIVE POWER 0* 10 SHARED DISPOSITIVE POWER 13,319,640 shares of Common Stock* 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY REPORTING PERSON 13,319,640 shares of Common Stock* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 8.95% of the Common Stock* 14 TYPE OF REPORTING PERSON: PN *See Item 5. CUSIP No. 08520T 10 0 1 NAME OF REPORTING PERSONS:SPF SBS LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b)x 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEE INSTRUCTIONS) OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e): o 6 CITIZENSHIP OR PLACE OF ORGANIZATION: Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0* 8 SHARED VOTING POWER 6,172,624 shares of Common Stock* 9 SOLE DISPOSITIVE POWER 0* 10 SHARED DISPOSITIVE POWER 6,172,624 shares of Common Stock* 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY REPORTING PERSON 6,172,624 shares of Common Stock* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 4.15% of the Common Stock* 14 TYPE OF REPORTING PERSON: PN *See Item 5. CUSIP No. 08520T 10 0 1 NAME OF REPORTING PERSONS:Sector Performance GP, LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b)x 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEE INSTRUCTIONS) OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e): o 6 CITIZENSHIP OR PLACE OF ORGANIZATION: Texas NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0* 8 SHARED VOTING POWER 97,695,786 shares of Common Stock* 9 SOLE DISPOSITIVE POWER 0* 10 SHARED DISPOSITIVE POWER 97,695,786 shares of Common Stock* 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY REPORTING PERSON 97,695,786 shares of Common Stock* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 65.65% of the Common Stock* 14 TYPE OF REPORTING PERSON: PN *See Item 5.Includes all shares held by Sector Performance Fund, LP. CUSIP No. 08520T 10 0 1 NAME OF REPORTING PERSONS:Sector Performance LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b)x 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEE INSTRUCTIONS) OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e): o 6 CITIZENSHIP OR PLACE OF ORGANIZATION: Texas NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0* 8 SHARED VOTING POWER 117,188,050 shares of Common Stock* 9 SOLE DISPOSITIVE POWER 0* 10 SHARED DISPOSITIVE POWER 117,188,050 shares of Common Stock* 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY REPORTING PERSON 117,188,050 shares of Common Stock* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 78.75% of the Common Stock* 14 TYPE OF REPORTING PERSON: OO (Limited Liability Company) *See Item 5.Includes all shares held by Sector Performance Fund, LP, HM Unitek Coinvest, LP and SPF SBS LP. Item 1.Security and Issuer This statement on Schedule 13D (this “Schedule 13D”) is being filed with respect to shares of Common Stock, par value $0.00002 per share (“Berliner Common Stock”), of Berliner Communications, Inc., a Delaware corporation (“Berliner”).Berliner’s principal executive offices are located at 1777 Sentry Parkway West, Gwynedd Hall, Suite 302, Blue Bell, Pennsylvania 19422.Berliner’s telephone number at such address is (267) 464-1700. Item 2.Identity and Background (a)-(c) and (f) This
